     Case 8:20-cr-00127-MWF Document 186 Filed 04/15/21 Page 1 of 13 Page ID #:2186



1     TRACY L. WILKISON
      Acting United States Attorney
2     CHRISTOPHER D. GRIGG
      Assistant United States Attorney
3     Chief, National Security Division
      WILLIAM M. ROLLINS (Cal. Bar No. 287007)
4     GEORGE E. PENCE (Cal Bar No. 257595)
      Assistant United States Attorney
5     Terrorism and Export Crimes Section
           1500 United States Courthouse
6          312 North Spring Street
           Los Angeles, California 90012
7          Telephone: (213) 894-7407/2253
           Facsimile: (213) 894-2927
8          E-mail:    william.rollins@usdoj.gov
                      george.pence@usdoj.gov
9
      Attorneys for Plaintiff
10    UNITED STATES OF AMERICA

11                             UNITED STATES DISTRICT COURT

12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

13    UNITED STATES OF AMERICA,                No. CR 20-127-MWF(B)

14                Plaintiff,                   GOVERNMENT’S SUPPLEMENTAL BRIEF IN
                                               OPPOSITION TO DEFENDANT’S EX PARTE
15                     v.                      APPLICATION FOR
                                               REVIEW/RECONSIDERATION OF ORDER
16    GUAN LEI,                                DENYING RELEASE

17                Defendant.

18
19          Plaintiff United States of America, by and through its counsel
20    of record, the Acting United States Attorney for the Central District
21    of California and Assistant United States Attorneys William M.
22    Rollins and George E. Pence, hereby files this Supplemental Brief in
23    Opposition to Defendant Guan Lei’s Ex Parte Application for
24    Review/Reconsideration of Order Denying Release.          This Supplemental
25    Brief is based upon the attached memorandum of points and
26    //
27    //
28    //
     Case 8:20-cr-00127-MWF Document 186 Filed 04/15/21 Page 2 of 13 Page ID #:2187



1     Authorities, the declaration and exhibits attached thereto, the files

2     and records in this case, and such further evidence and argument as

3     the Court may permit.

4      Dated: April 15, 2021               Respectfully submitted,

5                                          TRACY L. WILKISON
                                           Acting United States Attorney
6
                                           CHRISTOPHER D. GRIGG
7                                          Assistant United States Attorney
                                           Chief, National Security Division
8

9                                                /s/
                                           WILLIAM M. ROLLINS
10                                         GEORGE E. PENCE
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:20-cr-00127-MWF Document 186 Filed 04/15/21 Page 3 of 13 Page ID #:2188



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2     I.    INTRODUCTION

3           At the April 8 hearing, the Court asked defendant to submit

4     evidence supporting his argument that the social stigma and impact on

5     defendant’s future travel arising from a possible conviction in the

6     United States would be so substantial that defendant, if presented

7     with the opportunity to flee, would necessarily choose to appear at

8     trial.   The Court also asked the parties to address whether defendant

9     could be tried in absentia and how such a possibility might affect

10    defendant’s incentives to flee.

11          Instead of directly addressing the Court’s questions, defendant

12    offers his attorney’s generalized and thinly-cited opinions about

13    philosophy, social organization, litigiousness, and communal stigma

14    associated with crime in the People’s Republic of China (“PRC”).            But

15    defendant offers no proof whatsoever that these broad concepts have

16    meaningfully influenced him personally, let alone that they would

17    deter him from fleeing in advance of trial here.          Because defense

18    counsel’s arguments rely on stereotyping, they are an unreliable
19    basis upon which to reverse this Court’s well-founded determination

20    that defendant is a flight risk.

21          To the extent defendant has personal reputational concerns, his

22    own conduct to date establishes that those concerns make it more

23    likely that he will flee, not less:        Defendant has already lied to

24    and evaded U.S. law enforcement and misled a U.S. immigration judge

25    in an effort to return to the PRC.        Moreover, defendant himself

26    claims that he wants to work at companies headquartered in the PRC, a

27    country with which the United States has no extradition treaty.

28    Indeed, when discussing the possibility of pleading guilty with a PRC
     Case 8:20-cr-00127-MWF Document 186 Filed 04/15/21 Page 4 of 13 Page ID #:2189



1     consular official, defendant repeatedly indicated that he does not

2     “care” about the “personal” impact of a U.S. conviction.           Defendant’s

3     remaining arguments - which focus solely on selective quotes and

4     inadmissible personal views of potential expert witnesses - are

5     equally unavailing: they completely ignore the evidence seized from

6     defendant’s own laptop and other aspects of the experts’ data and

7     analyses that tend to incriminate him.

8            In short, defendant’s arguments regarding purported stigma in

9     the PRC that might arise out of a conviction or U.S. arrest warrant

10    remain speculative and do not overcome the overwhelming evidence that

11    he is a flight risk.     And even if defendant’s concerns were genuine,

12    his own conduct suggests they make it more likely that he would flee

13    to a country with no extradition treaty in order to avoid being

14    convicted in the first place.       Given the added legal uncertainty

15    regarding an in absentia trial if defendant absconds and the fact

16    that defendant has not yet served even 80% of the low end of his

17    likely Sentencing Guidelines range, defendant still has strong

18    incentives to flee.     He should remain detained until his trial can
19    occur, now scheduled for June 22, 2021.

20    II.    ARGUMENT

21           A.   Defendant Remains a Flight Risk and Should be Detained

22           Defendant devotes most of his brief to his counsel’s views about

23    the ways in which Taoism, Confucianism, Fengshui, and other aspects

24    of Chinese culture would purportedly lead defendant to conclude that

25    he would be “stained by the Chinese equivalent of the Scarlet Letter”

26    if convicted of felonies in the United States.         (Def. Br. at 5:14-

27    15.)    These opinions are speculative at best and appear to rely on

28    stereotyping:     defense counsel cites no evidence at all – such as a

                                              2
     Case 8:20-cr-00127-MWF Document 186 Filed 04/15/21 Page 5 of 13 Page ID #:2190



1     percipient witness declaration – that defendant himself would be

2     deterred from fleeing by his adherence to the purported cultural

3     norms counsel describes.      The only reputational harm specific to

4     defendant raised in his brief is that defendant’s girlfriend, Zhihui

5     Yang, recently “told [d]efendant that rumors and prejudices are

6     spreading among her colleagues in the University[.]”          (Id. at 5:16-

7     17.)    But this claim about university gossip is, once again, entirely

8     devoid of evidentiary support.       And even if true, it also suggests

9     that defendant might abscond to the PRC simply to avoid the risk of

10    being convicted altogether.

11           Contrary to his recent brief, defendant’s jail calls show that,

12    in fact, he is relatively unconcerned about the “personal” impact of

13    a U.S. conviction and instead may have chosen not to plead guilty

14    after coordinating with consular officials.         (Declaration of AUSA

15    Rollins (“AUSA Decl.”) ¶ 2, Ex. A at 2-3 (When discussing whether to

16    accept a purported government plea offer resulting in his conviction

17    on a single count, defendant stated, “[f]or me personally, I don’t

18    care.”    In that same conversation, the consular official told
19    defendant he “already kn[ew] what [he] should do.”); id. at 3

20    (defendant repeatedly suggesting that he “personally” did not “care”

21    about a conviction but was worried about the PRC’s public image); id.

22    at 6 (consular official telling defendant “[n]o, on how you should

23    choose, we have communicated that in the past. I don’t need to repeat

24    it to you on the phone. For some things you know what the limit is.”)

25           To the extent defendant ever harbored any genuine concerns about

26    personal reputational harm, his own behavior in this case shows that

27    those concerns are centered on returning to the PRC, and they make it

28    more likely that defendant would flee before trial, not less.            As the

                                              3
     Case 8:20-cr-00127-MWF Document 186 Filed 04/15/21 Page 6 of 13 Page ID #:2191



1     government has previously explained, defendant appears to have

2     provided falsified documents to an Immigration Judge in advance of a

3     Departure Control Order hearing and further misled that judge by

4     suggesting that he was not at his home when the FBI came to execute

5     the search warrant on July 30, 2020 when, in fact, defendant was near

6     his home, but “briskly walked toward the nearby U.C. Irvine campus”

7     when the agents arrived.      (CR 29 at 5.)    Defendant also falsely told

8     CBP officers that he had not had any contact with the PRC consulate,

9     immediately before attempting to board a return flight to the PRC.

10    (CR 1 ¶ 45.)    Unlike the speculation offered by defense counsel,

11    these facts indicate that defendant has consistently been willing to

12    mislead federal officials to return to the PRC.          Moreover, defendant

13    has repeatedly claimed that he “would like to work for tech companies

14    like Alibaba.”    (CR 167 at 67; id at 66 (“I can go to Alibaba or

15    Baidu”); id. at 81 (“My PhD advisor Mr. Yin has recommended me to

16    Alibaba and I’m quite happy about it because Alibaba pays well.”)). 1

17    Alibaba is headquartered in Hangzhou, China, and Baidu is

18    headquartered in Beijing, China. 2      Thus, were defendant to flee, his
19    own statements suggest he intends to pursue his career goals from a

20    country “with which the United States has no extradition treaty[.]”

21    (CR 34 at 2-3) (Order of Detention).

22          Finally, as detailed in the government’s prior briefs, defendant

23    has not yet served even 80% of the low-end of his Guidelines sentence

24

25         1 Of course, the government has alleged that defendant falsely
      certified that he had not served in the military at the time he
26    completed his visa application, so defendant’s statements about
      pursuing a civilian career may also be unreliable.
27
           2 See https://www.alibabagroup.com/en/about/faqs (accessed April
28    15, 2021); https://ir.baidu.com/news-releases/news-release-
      details/baidu-moves-new-headquarters (accessed April 15, 2021).
                                         4
     Case 8:20-cr-00127-MWF Document 186 Filed 04/15/21 Page 7 of 13 Page ID #:2192



1     (if convicted of destruction of evidence in violation of 18 U.S.C.

2     § 1519).   As of the date of this filing, defendant has been in

3     custody for a total of seven months and 18 days (CR 22).           If

4     defendant were sentenced solely under U.S.S.G. § 2J1.2, his base

5     offense level would be 14 if convicted at trial, rendering a

6     Sentencing Guidelines range of 15-21 months.         While the ultimate

7     sentence would of course be up to this Court if defendant is

8     convicted, “in the overwhelming majority of cases, a Guidelines

9     sentence will fall comfortably within the broad range of sentences

10    that would be reasonable in the particular circumstances.”           United

11    States v. Treadwell, 593 F.3d 990, 1015 (9th Cir. 2010).           Defendant

12    will not have served even 80% of the low-end of a Guidelines-range

13    sentence (i.e. 12 months) until August 2021.         So long as defendant

14    faces at least a reasonable likelihood of additional time in custody,

15    he continues to have yet one more incentive to flee before trial. 3

16          B.   Defendant’s Selective and Misleading Reliance on Expert
                 Witness Interview Reports is Unavailing
17

18          As the Court recently observed at the April 8 hearing, the
19    weight of the evidence is the least important factor in the

20    assessment of defendant’s risk of nonappearance.          See United States

21    v. Gebro, 948 F.2d 1118, 1121 (9th Cir. 1991).         Yet even defendant’s

22    arguments on this point (which relate solely to the less serious

23    charge of visa fraud, not destruction of evidence) selectively omit

24    significant parts of expert witness analyses – among other evidence

25    in this case - that tend to prove his guilt.         For instance, while Dr.

26

27          3The government also notes that, even though this Court made it
      clear during the April 8 hearing that Bin Li would have to withdraw
28    in order to serve as surety for defendant (to comply with the Central
      District’s local rules), no such notice of withdrawal has been filed.
                                         5
     Case 8:20-cr-00127-MWF Document 186 Filed 04/15/21 Page 8 of 13 Page ID #:2193



1     Tiffert believes that it is at least “plausible” 4 that defendant

2     might have been a civilian student at NUDT (CR 182 at 25), his

3     analysis also showed that, statistically, possibly as many as 75% of

4     the people in and around defendant’s year of admission at NUDT were

5     in the military. (CR 182 at 23.)       Dr. Tiffert’s research also showed,

6     for example, that significantly more military students were accepted

7     at NUDT following entrance examinations than civilian students.            (Id.

8     at 25.)

9           Defendant also points to Dr. Tiffert’s statements regarding

10    anti-Asian bias and racism in the United States, issues that should

11    rightfully concern all Americans.       Indeed, “[d]iscrimination against

12    Asian Americans is a long-standing and malignant problem” that

13    disturbingly “found new roots in the pandemic.”          See

14    https://www.justice.gov/usao-cdca/pr/top-federal-prosecutor-los-

15    angeles-and-head-fbi-field-office-denounce-hate-crimes-and (accessed

16    April 13, 2021) (condemning bigotry, racism and hatred against the

17    Asian American and Pacific Islander community, citizen and non-

18    citizen alike).     While Dr. Tiffert’s concerns about bigotry are thus
19    understandable, they are not germane to the facts or data that form

20    the basis of his expert opinions about NUDT or PRC military

21    enlistment under Federal Rule of Evidence 702, and they are neither

22    relevant nor admissible in this federal criminal trial to determine

23    whether defendant committed visa fraud, destroyed evidence, or lied

24    to the FBI.    See Fed. R. Evid. 402-403.

25

26

27
            4Dr. Tiffert later clarified that, by “plausible,” he did not
28    mean it was more likely than not that defendant was a civilian. (CR
      182 at 26.)
                                         6
     Case 8:20-cr-00127-MWF Document 186 Filed 04/15/21 Page 9 of 13 Page ID #:2194



1           Contrary to defendant’s other arguments, Mr. Joske’s ongoing and

2     updated analyses also do not somehow exonerate defendant.           In fact,

3     Mr. Joske’s analysis indicates that the China Scholarship Council’s

4     (“CSC”) 317 sequence identified an individual as either a PLA member

5     or associated with a PLA university and that, based on his research,

6     he could conclude that no less than about half of the individuals

7     with the 317 sequence in their CSC code are in the PLA.           (AUSA Decl.,

8     Ex. B.)   But according to Mr. Joske (yet omitted from defendant’s

9     brief), that does not mean that the remaining 50% of 317-coded CSC

10    recipients are necessarily civilian; in fact, Mr. Joske has not

11    definitively identified a single individual whose CSC Code includes

12    the 317 sequence that is a civilian. 5       (Id.)   Defendant also fails to

13    tell the Court that Lieutenant Colonel Faber opined that defendant’s

14    research was indeed generally applicable to the military. 6          (CR 182

15    at 31.)   In fact, it can be applied to anything the military does

16    related to machine learning.       (Id.)   For example, artificial

17    intelligence has been used in military targeting systems, and while

18
19         5 In his brief, defendant misleadingly omits the fact that the
      government already informed him long ago (and explained in a
20    publicly-filed brief in December 2020) that Mr. Joske “later stated
      that further investigation was required for him to determine whether
21    the unique code may be assigned to both PLA military servicemembers
      and non-military PLA university students,” that his “analysis remains
22    ongoing,” and that “defendant’s CSC code is only one aspect of the
      government’s evidence proving his PLA service[.]” (CR. 113.) Since
23    then, the Court has already rejected similar arguments from the
      defense in support of bond. (E.g., CR 117.)
24
           6 Defendant’s suggestion that the government only sought expert
25    opinions from Lieutenant Colonel Faber after Dr. Tiffert or Mr.
      Joske’s recent interviews is false. In fact, the government
26    initially noticed an artificial intelligence expert to testify about
      defendant’s own claimed areas of academic specialization in its first
27    expert disclosure letter, before it even noticed Dr. Tiffert as an
      expert witness. (AUSA Decl., Ex. C.) The government identified
28    Colonel Faber as its expert witness two months ago, in February of
      2021, at the same time it identified Dr. Tiffert. (Id., Ex. D.)
                                         7
     Case 8:20-cr-00127-MWF Document 186 Filed 04/15/21 Page 10 of 13 Page ID #:2195



1     there was nothing “inherently” military in defendant’s published

2     work, defendant’s research does have military applications. (Id.)

3           Of course, ultimately it will be up to the jury – not any single

4     expert witness – to evaluate the totality of the evidence in this

5     case, including defendant’s own incriminating statements and the

6     2019-2020 NUDT admissions document seized from defendant’s laptop

7     stating that Xicheng Lu, defendant’s advisor – and the same NUDT

8     advisor who vouched for defendant in his U.S. visa application -

9     “only” accepted “soldier PhD students.”         (CR 113-1 at 14.)

10          C.    If Defendant Flees, an In Absentia Trial May Become
                  Impermissible
11

12          As noted above, the Court also requested further briefing on the

13    issue of whether the Court could, in fact, try defendant in absentia

14    should he flee and, if so, whether the fact that a jury could draw an

15    adverse inference from defendant’s flight at such a trial would

16    substantially deter defendant from fleeing in the first instance.

17          “The United States Constitution protects the right to be present

18    at one’s trial and sentencing.”        United States v. Ornelas, 828 F.3d
19    1018, 1021 (9th Cir. 2016) (citing U.S. Const. amends. V, VI, XIV;

20    Illinois v. Allen, 397 U.S. 337, 338 (1970) (“One of the most basic

21    of the rights guaranteed by the Confrontation Clause is the accused's

22    right to be present in the courtroom at every stage of his trial.”)).

23    Federal Rule of Criminal Procedure 43 also requires that “the

24    defendant must be present at ... every trial stage,” including

25    “sentencing.”     Fed. R. Crim. P. 43(a)(2)–(3).       “In fact, Rule 43 was

26    intended to protect a swath of rights broader than those protected by

27    the Constitution alone.”      Ornelas, 828 F.3d at 1021.       “Rule 43

28    embodies the right to be present derived from the Sixth Amendment

                                              8
     Case 8:20-cr-00127-MWF Document 186 Filed 04/15/21 Page 11 of 13 Page ID #:2196



1     Confrontation Clause, the Due Process Clause of the Fifth and

2     Fourteenth Amendments, and the common law privilege of presence . . .

3     [T]he scope of Rule 43 was intended to be broader than the

4     constitutional right.”      Id. (citation omitted).

5           While Rule 43(c) provides that a “defendant who was initially

6     present at trial, or who had pleaded guilty or nolo contendere,

7     waives the right to be present ... when the defendant is voluntarily

8     absent after the trial has begun,” the Supreme Court has not yet

9     ruled on “whether or not the right constitutionally may be waived in

10    other circumstances[.]”      Crosby v. United States, 506 U.S. 255, 261

11    (1993) (explaining that there are “additional practical reasons for

12    distinguishing between flight before and flight during a trial,” and

13    that “the defendant’s initial presence [at trial] serves to assure

14    that any waiver is indeed knowing.”) (emphasis added).           Thus, because

15    defendant might not be able to be tried in absentia were he to flee

16    before his trial actually begins, he has yet one more incentive to

17    flee this Court’s jurisdiction before his convictions might be

18    secured, thereby preventing any guilty verdict from following him.
19          D.    The Possibility of an Alford or Nolo Contedere Plea

20          Although U.S. Department of Justice policy requires the

21    government to oppose the entry of an Alford or nolo contendere plea

22    in this case without approval from the Assistant Attorney General,

23    the Associate Attorney General, Deputy Attorney General or the

24    Attorney General, see Justice Manual §§ 9-27.530, 9-27.440, the

25    government nevertheless summarizes relevant authority regarding such

26    pleas here given the Court’s comments at the April 8 hearing and its

27

28

                                              9
     Case 8:20-cr-00127-MWF Document 186 Filed 04/15/21 Page 12 of 13 Page ID #:2197



1     request that the parties confer and file supplemental briefing

2     addressing these issues. 7

3           “A defendant charged with a federal offense may plead guilty,

4     not guilty, or, with the court’s consent, nolo contendere.”            1 Ninth

5     Circuit Criminal Handbook § 9.02 (2020).         Though unmentioned in Rule

6     11, “a defendant may seek to enter a so-called Alford plea.”            Id.

7     (citing North Carolina v. Alford, 400 U.S. 25, 37 (1970)).            An Alford

8     plea is, in all respects, a guilty plea, except that the defendant is

9     permitted to enter the plea while maintaining his innocence.            United

10    States v. Mancinas-Flores, 588 F.3d 677, 681 (9th Cir. 2009).            Fed.

11    R. Crim. P. 11(a)(1) provides that a nolo contendere plea may be

12    entered “with the court’s consent.”        Rule 11(a)(3) provides further

13    that before accepting the plea “the court must consider the parties’

14    views and the public interest in the effective administration of

15    justice.”    See also Federal Judges Benchbook §§ 2.01 and 2.02;

16    Criminal Constitutional Law § 12.02; 1A Fed. Prac. & Proc. Crim. 3d

17    §§ 175-76.

18          “[T]he degree to which the Department can express its opposition
19    to Alford pleas may be limited.”        Justice Manual § 9-27.440.

20    “Although a court may accept a proffered plea of nolo contendere

21    after considering ‘the parties’ views and the public interest in the

22

23          7In an effort to confer on April 9, 2021, the government asked
      defense counsel whether defendant was actually considering entering
24    an Alford plea in this case – as one of defendant’s own attorneys
      previously suggested - so that the prosecutors could confer with
25    their supervisors. In response, Mr. Braun would not answer the
      question, responding “[t]he defense that ‘I was only obeying orders’
26    was thrown out at the Nuremberg trial.” CR 181-1; but see also CR
      167-33 (defense counsel proposing that defendant enter a nolo
27    contendere plea under Federal Rule of Criminal Procedure 11(a)(3)).
      Because defendant has not since represented that he would enter an
28    Alford or nolo contendere plea, the government has not sought the
      necessary approvals within the Department of Justice.
                                        10
     Case 8:20-cr-00127-MWF Document 186 Filed 04/15/21 Page 13 of 13 Page ID #:2198



1     effective administration of justice,’ (Fed. R. Crim. P. Rule 11

2     (a)(3)), at least one court has concluded that it is an abuse of

3     discretion to refuse to accept a guilty plea ‘solely because the

4     defendant does not admit the alleged facts of the crime.’”            Id.

5     (quoting United States v. Gaskins, 485 F.2d 1046, 1048 (D.C. Cir.

6     1973); see also United States v. Bednarski, supra; United States v.

7     Boscoe, 518 F.2d 95 (1st Cir. 1975)).         Before accepting such a plea,

8     however, the Court should allow “government counsel [to] make a

9     representation concerning the facts the government would be prepared

10    to prove at trial (to establish an independent factual basis for the

11    plea).”    Federal Judges Benchbook § 2.01 (citing Fed. R. Crim. P.

12    11(b)(3)).

13    III. CONCLUSION

14          For the reasons set forth above and in the government’s prior

15    briefing (CR 6, 29, 113, 129, 171), the Court’s prior conclusion that

16    there is “no condition or combination of conditions will reasonably

17    assure the appearance of the Defendant as required” remains correct.

18    (CR 34.)    Defendant should remain detained until his trial can occur,
19    now scheduled for June 22, 2021.

20

21

22

23

24

25

26

27

28

                                             11
